Title: The Petition to the House of Lords against the Massachusetts Government and Administration of Justice Bills, [before 11 May 1774]: résumé
From: Lee, Arthur,Franklin, Benjamin
To: 


In March a group of Americans in London had petitioned against the Boston Port Bill, and in May much the same group protested against the two coercive measures that followed. It was Arthur Lee, we assume, who again drafted separate petitions to the King, Lords, and Commons; and Franklin again signed them all. They were as fruitless as the signers, after their previous experience, must have known they would be. Those to the two houses are virtually identical; that to the King is shorter. We have chosen to summarize the petition to the Lords because it alone exists in manuscript with the original signatures.
  
[Before May 11, 1774]
<The petitioners, native Americans, complain of two bills which, if enacted, will be fatal to the rights, liberties, and peace of all America. Legislation has already been passed that violates the law and the first principles of justice. Now a bill is brought in, ostensibly for regulating the government of Massachusetts, that will deprive the province of rights guaranteed it by its charter, which was a compact between crown and people; no charter has hitherto been altered without a full and fair hearing, and this unconstitutional bill threatens every such compact in Britain and the colonies. The governor’s control of judges, furthermore, gives him power over the property, liberty, and life of the subject, and establishes a judicial tyranny of which Britain has rid itself.
The bill that purports to secure a more impartial administration of justice empowers the governor to exempt soldiers from prosecution within the colony for murder, and therefore from control by the civil power, at a time when the troops have been taught that the populace deserves insult and abuse, which no free people can long endure. The result will be outrages and civil commotion.
The charge that Americans are disaffected and rebellious is wholly undeserved. For a century they have shared the glory and prosperity of England and the expense of every war, and have stretched themselves to the limit to provide support. Recent disturbances, in a people hitherto so loyal, have demonstrated a general sense of oppression. Although the mother country restrains trade and manufacture, property acquired under those restraints has hitherto been secure; now it is at the disposal of a legislature in which the colonists have no voice or influence or champion, and for them this is slavery. Their right of consent in parting with their property is the last bulwark of liberty, and for support of their position they appeal to British statutes, to all authorities on the constitution, and to long practice in Ireland and America.
These bills reduce Americans to the alternatives of being totally enslaved, or contesting with a parent state that they have loved and venerated. The petitioners conjure the House not to pass legislation that will inflame the colonists’ passions, flout the principles of liberty that they have inherited from England, and “drive them to the last Resources of Despair.”>



Stepn Sayre
John F: Grimké
Edm: Jenings


William Lee
Jacob Read
Edwd. Bancroft


Arthur Lee
Thos Ruston
John Alleyne


B Franklin
Phi: Neyle
Thos Bromfield


Ralph Izard
Ed: Fenwick Sr.
John Boylston


William Hasell Gibbes
Edw: Fenwick Junr.
J: Williams


William Blake
John Perroneaux
John Ellis


Isaac Motte
Wm. Middleton
Jos Johnson


Henry Laurens
  William Middleton Junr
D. Bowly


Thomas Pinckney
Ra. Izard Junr.
Willm: Heyward




